MEMORANDUM **
Andre Ramon Craver, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Craver failed to raise a genuine issue of material fact as to whether defendants were deliberately indifferent to his knee conditions. See id. at 1057-58 (explaining that prison officials must know of and disregard a substantial risk of serious harm for their conduct to constitute deliberate indifference, and that a difference of medical opinion concerning treatment does not amount to deliberate indifference).
We find unpersuasive Craver’s contentions concerning his motion filed in district court for a single-cell assignment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.